ON MOTION FOR REHEARING

PER CURIAM.
We grant Appellee’s motion for rehearing, withdraw the opinion issued October 3, 2012, and substitute the following opinion in its stead.
D’Andre Rolack filed a notice of appeal from the trial court’s June 11, 2012, ruling that his Florida Rule of Criminal Procedure 3.800(a) motion for postconviction relief be stricken as successive. Because the trial court never issued a written order, we treat the appeal as a petition for writ of mandamus, and remand for the trial court to enter an order on Rolack’s motion.
On appeal from the denial of a motion for postconviction relief, this court must reverse unless the postconviction record shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(A), (D). Should the trial court summarily deny these claims as successive, the trial court should attach to its order record proof of the successive nature of the motion.
Petition granted.